Stephens, J.
1. On. the trial of a suit for malicious prosecution, based on the ground that the defendant, maliciously and without probable cause, caused a warrant to be issued and executed for search of the plaintiff’s dwelling house, where the allegations in the petition, which set out the warrant and the affidavit bn which the warrant was based, are denied by the defendant, it is essential to the sufficiency of the evidence to support a verdict for the plaintiff that the affidavit and the warrant appear in evidence. It was therefore error, prejudicial to the defendant, to admit parol evidence. as to the contents of the warrant, over objection thereto upon the ground that the warrant itself was the best evidence.
2. A statement by the plaintiff, made after the institution of the suit, contained in a petition and schedule in bankruptcy, that he possessed no unliquidated claims of any nature, has no probative valué, either as impeaching testimony or as an admission, or otherwise, to contradict or disprove the validity of the claim asserted by the plaintiff in his suit against the defendant, or to contradict or disprove the pendency of the plaintiff’s suit.
3. Since the request to charge which was refused did not contain an accurate statement of the law, the court’s refusal to charge as requested was not error.
4. No error appears except as indicated in paragraph 1 above.
5. The court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Jenlcins, P. J., and Button, J., concur.